               Case 3:20-mj-71712-MAG Document 32 Filed 05/25/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division


                                                                          FILED
 4 KIMBERLY HOPKINS (MABN 668608)
   SCOTT D. JOINER (CABN 223313)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495                           May 25 2021
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234                                      SUSANY. SOONG
 8           kimberly.hopkins@usdoj.gov                          CLERK, U.S. DISTRICT COURT
             scott.joiner@usdoj.gov
 9                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                       SAN FRANCISCO
10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                         )   NO. CR 20-MJ-71712 MAG
15                                                     )
             Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
16                                                     )   CONTINUING STATUS CONFERENCE AND
        v.                                             )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
17                                                     )   ACT AND FEDERAL RULE OF CRIMINAL
     ANDREW CHAPIN,                                    )   PROCEDURE 5.1(c) AND (d)
18                                                     )
             Defendant.                                )
19                                                     )
                                                       )
20                                                     )

21
             Counsel for the United States and counsel for the defendant, Andrew Chapin, jointly stipulate
22
     and request that time be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the
23
     Speedy Trial Act from May 26, 2021 to June 1, 2021. The parties jointly request that a status hearing be
24
     continued from May 26, 2021 to June 1, 2021.
25
             The government and counsel for the defendant have agreed that time be excluded under Federal
26
     Rule of Criminal Procedure 5.1 and the Speedy Trial Act as the parties are in the process of resolving
27
     the case. For this reason, the parties stipulate and agree that excluding time until June 1, 2021, will
28

     STIPULATION AND [PROPOSED] ORDER
     CR 20-MJ-71712
              Case 3:20-mj-71712-MAG Document 32 Filed 05/25/21 Page 2 of 3




 1 allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d).

 2 The parties further stipulate and agree that the ends of justice served by excluding time from May 26,

 3 2021 to June 1, 2021, from computation under the Speedy Trial Act and Federal Rule of Criminal

 4 Procedure 5.1(c) and (d) outweigh the best interests of the public and the defendant in a speedy trial. 18

 5 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8          IT IS SO STIPULATED

 9 DATED: May 25, 2021                                    Respectfully submitted,

10                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
11

12
                                                          /s/ Kimberly Hopkins
13                                                        KIMBERLY HOPKINS
                                                          Assistant United States Attorney
14

15

16 DATED: May 25, 2021                                    /s/ Randy Sue Pollock
                                                          RANDY SUE POLLOCK
17                                                        Counsel for Defendant Andrew Chapin
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 20-MJ-71712
              Case 3:20-mj-71712-MAG Document 32 Filed 05/25/21 Page 3 of 3




 1                                           [PROPOSED ORDER]

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from May 26, 2021 to June 1, 2021 would unreasonably deny defense counsel and

 4 the defendant the reasonable time necessary for effective preparation and continuity of counsel, taking

 5 into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that

 6 the ends of justice served by excluding the time from May 26, 2021 to June 1, 2021 from computation

 7 under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best

 8 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

 9 IT IS HEREBY ORDERED that the time from May 26, 2021 to June 1, 2021 shall be excluded from

10 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d). 18

11 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d). The status conference is also continued from May

12 26, 2021 to June 1, 2021.

13

14          IT IS SO ORDERED.

15

16 DATED:___________________
            May 25, 2021                                  _____________________________________
                                                          HON. THOMAS S. HIXSON
17
                                                          United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CR 20-MJ-71712
